DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  In line 3, after the word “based), the word “one” needs to be changed to “on” for proper meaning.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13, 18, & 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Golden et al., (U.S. Patent # 11010233).
Regarding claim 1, Golden disclose a data storage device, comprising: one or more storage media components (Fig. 1A, col. 2, lines 29-44, a system for data storage, includes number of computing devices, a SAN, col. 3, lines 1-21, storage array, one or more storage, storage array controller); a controller configured to store data into and retrieve data from a portion of the one or more storage media components (col. 3, lines 12-17, storage controller configured for tasks include , writing data, erasing data, retrieving data); and an artificial neural network configured to receive, as input from the controller, parameters relevant to health of the portion and generate an anomaly classification based on the input (Fig. 7, col. 48, lines 19-41, unsupervised machine leaning model is maintained by the monitoring system, receives log data 
Regarding claim 2, Golden disclose, wherein the artificial neural network includes a spiking neural network (Fig. 7, col. 48, lines 19-41).
Regarding claim 3, Golden disclose, wherein the parameters include erasure count, read count, write count, bit error rate, or voltage threshold, or any combination thereof (col. 45, lines 66 to col. 46, lines 1-13).
Regarding claim 4, Golden disclose, wherein in response to the anomaly classification, the controller is configured to quarantine the portion from further data storage usage (col. 50, lines 54-67, monitoring system may provide a command for storage system to slow down a speed at which data may be read from storage element, other remedial actions include, preventing at least one operation from being performed by the hardware; col. 4, lines 19-23).
Regarding claim 5, Golden disclose, wherein in response to the anomaly classification, the controller is configured to reduce a number of bits stored per memory cell in the portion (col. 50, lines 54-67, monitoring system may provide a command for storage system to slow down a speed at which data may be read from storage element, other remedial actions include, preventing at least one operation from being performed by the hardware; col. 4, lines 19-23).
Regarding claim 6, Golden disclose, wherein in response to the anomaly classification, the controller is configured to store a backup copy of data stored in the portion (col. 11, lines 26-65 to col. 12, lines 1-12, mirroring and erasure coding at various levels may be used to recover from multiple types of failures that occur separately or in combination).
Regarding claim 7, Golden disclose, wherein in response to the anomaly classification, the controller is configured to increase a level of error correction code operations in the portion (col. 11, lines 35-48, mirroring and /or erasure coding schemes as part of storing data into addressable fast write storage and/or as part of writing data into allocation units associated with erase blocks).
Regarding claim 8, Golden disclose, a neural network accelerator configured to predict a probability of failure of the portion, using model data of the artificial neural network stored in the data storage device (col. 35, lines 12-20).
Regarding claim 13, Golden disclose a method, comprising: storing data into and retrieving data from a portion of a storage media component of a data storage device (Fig. 1A, col. 2, lines 29-44, a system for data storage, includes number of computing devices, a SAN, col. 3, lines 1-21, storage array, one or more storage, storage array controller); generating, by a controller of the data storage device, parameters relevant to health of the portion (col. 3, lines 12-17, storage controller configured for tasks include, writing data, erasing data, retrieving data); providing, as input, the parameters as a function of time to an artificial neural network, generating, using the artificial neural network, an anomaly classification based on the parameters as input (Fig. 7, col. 48, lines 19-41, unsupervised machine leaning model is maintained by the monitoring system, receives log data as input and outputs, analyze log data, detect a variety of different anomalies within log data); and adjusting, by the controller, a data storage usage of the 
Regarding claim 18, Golden disclose a vehicle, comprising: a computer system configured to generate operating parameters of the vehicle as a function of time (col. 3, lines 12-17, storage controller configured for tasks include, writing data, erasing data, retrieving data); a data storage device configured to receive data from the computer system and stored the data in a portion of a media storage media component: wherein the data storage device is further configured to receive the operating parameters of the vehicle and generate health parameters of operations of the portion; wherein the data storage device is further configured to generate an anomaly classification using an artificial neural network and the operating parameters of the vehicle and the health parameters of portion as input to the artificial neural network (Fig. 7, col. 48, lines 19-41, unsupervised machine leaning model is maintained by the monitoring system, receives log data as input and outputs, analyze log data, detect a variety of different anomalies within log data); and wherein the data storage device is further configured to adjust a usage of the portion in response to the anomaly classification (col. 49, lines 25-39, error management layer receives both log data and decoded data as inputs and determines a decoding error between log data and decoded data, col. 50, lines 54-67, monitoring system may provide a command for storage system to slow down a speed at which data may be read from storage element, other 
Regarding claim 19, Golden disclose, an infotainment system configured to generate an alert of a maintenance service of the data storage device in response to the anomaly classification (col. 50, lines 13-30, providing a notification (alert) of the anomaly to a user associated).
Allowable Subject Matter
Claims 9-12, 14-17, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #  to 10, 970, 395 to Bansal et al., relates to security threat monitoring, receives performance metric data representative of a performance metric for a storage system.
U.S. Patent Appl. Pub. # 2020/0110547 to Lee et al., relates a storage device includes a controller configured to perform a check read operation that checks reliability of the memory cells , select and perform one of an actual check and a machine learning based check.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114